DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 21, 24, 25, 40, 44, 45, 50-52 are pending, of which claims 45 and 52 are withdrawn.
Withdrawn Rejections
The rejection made under 35USC § 112 (a) in office action dated 11/17/2020 is hereby withdrawn in view of Applicant’s amendment of claim with respect to scope which is commensurate with the examples provided in the instant specification. Further, the rejection made under 35USC § 112 (b) in office action dated 11/17/2020 is hereby withdrawn in view of canceling of independent indefinite claims. Further, the rejection made under 35USC § 102 in office action dated 11/17/2020 is hereby withdrawn in view of Applicant’s canceling of anticipated claims. The ODP rejections as set forth in office action dated 11/17/2020 is hereby withdrawn in view of Applicant’s canceling of obvious claims.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tracy U. Palovich on 02/24/2021.
The application has been amended as follows:
In the Claims
Claims 45 and 52 have been canceled. 
Reasons for Allowance
Applicant’s Remarks and amendment filed on 02/16/2021, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s particles comprising compounds as in the instant claims are novel and unobvious over the prior art of record. None of the prior art of record disclose or teach particles comprising compounds of the instant claims. The closest prior art, Bakale (US 20150274675 A1), teaches particles comprising compounds, such as, 

    PNG
    media_image1.png
    369
    566
    media_image1.png
    Greyscale
 
different from the compounds of the instant claims. Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to make compound as in the instant claims. 
Therefore, claims 21, 24, 25, 40, 44, 50-51 are allowed.
Conclusion
Claims 21, 24, 25, 40, 44, 50-51 are allowed.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623